SENTENCIA

Se expide el auto de “certiorari” y se revoca la Sentencia emitida por el Tribunal de Apelaciones. Se devuelve el caso al Departamento de Asuntos del Consumidor para que este renotifique la citación de vista administrativa y continúe con los procedimientos de cumplimiento y ejecución de su resolución administrativa.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Estrella Martínez emitió una opinión de conformidad. El Juez Asociado Señor Martínez Torres está conforme con el resultado por enten-der que el Departamento de Asuntos del Consumidor des-estimó el caso indebidamente, ya que la citación que expi-dió al peticionario Edwin S. Quintero Betancourt es defectuosa. Esta incumplió las exigencias de la Regla 20.2 del Reglamento de Procedimientos Adjudicativos, Regla-mento Núm. 8034, Departamento de Estado, 13 de junio de 2011. Además, la agencia no aplicó primero las sanciones progresivas que dispone la Regla 23 del mismo reglamento.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

Opinión de conformidad emitida por el
Juez Asociado Se-ñor Estrella Martínez.
Estoy conforme con la Sentencia que hoy emite este Tribunal por entender que, en esta ocasión, nos corresponde revocar la determinación del Tribunal de Apelaciones y de-volver el caso para que el Departamento de Asuntos del *447Consumidor continúe con los procedimientos de cumpli-miento y ejecución que estaban siendo dilucidados ante esa agencia administrativa. Ello, porque, considero, que ésta abusó de su discreción al ordenar el cierre y archivo de la querella del peticionario cuando tal consecuencia no le fue apercibida en la notificación de vista y se le coartó su de-recho de cumplir con las disposiciones legislativas y regla-mentarias exigidas para la solicitud de transferencia o sus-pensión de la vista administrativa.
A tales efectos, procedo a delimitar los hechos que sus-citaron la controversia de autos.
HH
El Sr. Edwin S. Quintero Betancourt (señor Quintero Betancourt o peticionario) presentó una querella contra El Túnel Auto Services, Inc. (recurrido o El Túnel) ante el Departamento de Asuntos del Consumidor (DACo). Re-clamó que el 2 de junio de 2010 acudió a las instalaciones del recurrido debido a que su vehículo Suzuki modelo Sidekick de 1998 no operaba adecuadamente. Asimismo, alegó que, luego de suplir varias piezas que el recurrido le requirió para la eventual reparación, el vehículo aún no funcionaba. Además, mientras estuvo en las instalaciones de El Túnel, el automóvil fue vandalizado.
Ante estos hechos, en la primera vista administrativa que se celebró, las partes establecieron un Proyecto de Acuerdo. En éste convinieron que el señor Quintero Betan-court pagaría la cantidad total de $1,300 para que el recu-rrido reparara el vehículo. De igual forma, este último se haría cargo de los daños producto del vandalismo. A pesar de lo anterior, un mes más tarde se detuvo la reparación. Ello, debido a que el señor Quintero Betancourt no quiso acceder al petitorio del recurrido para que asumiera unos gastos relacionados al motor del vehículo.
Trabada así la controversia, el 5 de octubre de 2011, *448DACo emitió y notificó una Orden en la cual dictaminó que en un término de diez días el recurrido le pagara al señor Quintero Betancourt la cantidad de $1,000 por los daños que el vehículo sufrió mientras estaba bajo el cuidado y la responsabilidad de este. Asimismo, ordenó que en un tér-mino de cinco días el peticionario removiera el vehículo de las instalaciones. El 25 de octubre de 2011, la Orden fue reconsiderada a los fines de aclarar que el recurrido debía entregar el vehículo en las mismas condiciones que lo recibió. De igual forma, se aumentó a diez días el término para que el señor Quintero Betancourt retirara su vehículo de los predios de El Túnel. La orden fue notificada el 1 de noviembre de 2011.
Inconforme, el señor Quintero Betancourt recurrió al Tribunal de Apelaciones y señaló que DACo incidió en sus determinaciones en torno a la responsabilidad de El Túnel sobre la reparación y entrega del vehículo en controversia. Luego de evaluar los planteamientos del peticionario, el foro apelativo intermedio emitió una Sentencia notificada el 28 de junio de 2012 en la que confirmó la determinación de la agencia administrativa. Concluyó que el señor Quin-tero Betancourt no los colocó en posición de establecer que el foro administrativo había actuado irrazonablemente o abusado de su discreción. Este dictamen no fue recurrido por ninguna de las partes, es decir, advino final y firme.
Posteriormente, según surge del expediente, el señor Quintero Betancourt compareció en varias ocasiones ante DACo para informar que el recurrido incumplió con la refe-rida Resolución del DACo, entre otros planteamientos relacionados.(1) Sin embargo, pertinente a la controversia de *449autos, del expediente se desprende que el 12 de junio de 2014 el señor Quintero Betancourt presentó una Moción in-formativa y seguimiento. En esta, le notificó a la agencia que estaría fuera de Puerto Rico desde el 19 de junio hasta el 9 de julio de 2014, por lo que cualquier vista que tuviese a bien señalar lo hiciera con anterioridad o posterioridad a estas fechas.
A pesar de lo anterior, el mismo 19 de junio de 2014 DACo emitió una Orden para Mostrar Causa mediante la cual citó a las partes para que comparecieran a una vista el 14 de julio de 2014 a las 9:00 a. m. en la Oficina Regional de San Juan. Según especificado en el documento, el pro-pósito de esta vista era que las partes mostraran causa por la cual no se debía imponer al querellado una multa de $500 por incumplimiento con la Resolución y Orden del 5 de octubre de 2011. En consecuencia, se consignó el si-guiente apercibimiento:
Se apercibe a la parte querellante [sic] que si no comparece a la vista administrativa por si o por conducto de su abogado, renuncia a su derdeho (sic) a ser oído y constityuira (sic) un allanamiento para que este Departamento le imponga la multa antes expresada sin trámite ulterior. El pago de la multa referida no lo relevará de cumplir con todo lo ordenado en la Resolución. Este Departamento tomará la acción legal correspondiente para el cobro de la multa impuesta y solicitar auxilio del Tribunal de Primera Instancia para hacer cumplir lo ordenado. Orden para Mostrar Causa, Apéndice, pág. 73.
Además del apercibimiento que antecede, en el referido documento también se dispuso que la vista solo sería sus-pendida por justa causa. Para ello, la parte interesada en la suspensión debía acompañar la evidencia pertinente con un *450escrito presentado cinco días laborables antes de la fecha del señalamiento. Asimismo, debía notificar a la otra parte y proponer tres fechas alternas. El incumplimiento con este procedimiento, conllevaría la imposición de sanciones.
Así las cosas, el señor Quintero Betancourt no compare-ció y, el mismo día de la vista, la Jueza Administrativa emitió una Resolución en la que dejó sin efecto la orden para mostrar causa y ordenó el cierre y archivo de la querella. Particularmente, expresó que:
La parte querellante no compareció ni ofreció excusas por su incompetencia [sic]. La parte querellada compareció represen-tada por el Ledo. Carlos A. Mercado Rivera. La incompetencia [sic] de la parte querellante nos impide dilucidar la controver-sia del alegado incumplimiento de la querellada.
Se deja sin efecto la vista de Orden para Mostrar Causa y se ordena el cierre y archivo de la querella. Resolución, Apéndice, pág. 83.
Ante esto, el 22 de julio de 2014, el peticionario presentó una Moción de reconsideración, en la que acompañó el bo-leto de avión mediante el cual evidenció que salió de Puerto Rico el 19 de junio de 2014, según había informado en la moción presentada el 12 de junio de 2014. Además, indicó que aunque estaba supuesto a regresar el 9 de julio de 2014, se enfermó y tuvo que posponer su regreso para el 14 de julio de 2014, fecha para la cual estaba pautada la vista en controversia. A tales efectos, anejó la copia del boleto de avión que corroboraba esta data. De la moción descrita se desprende que el peticionario alegó que tan pronto como llegó y encontró en su buzón la carta de DACo, aproximadamente a las 2:20 p. m. del mismo 14 de julio de 2014, acudió a la Oficina Regional de San Juan. Sin embargo, adujo que no pudo comunicarse con la Jueza Admi-nistrativa, sino que le indicaron que la decisión de la vista le sería notificada mediante comunicación escrita por correo. En consecuencia, el peticionario hizo constar que la notificación de la vista fue durante el tiempo en que había informado estaría de viaje, lo que le imposibilitó solicitar la *451transferencia en los términos aplicables. En fin, solicitó que se decretara otra fecha para la celebración de la vista en la que se dilucidaría la orden de mostrar causa. Esta solicitud fue rechazada de plano por DACo, debido a que la agencia no se expresó en el término requerido por ley.
Oportunamente, el señor Quintero Betancourt recurrió al Tribunal de Apelaciones y solicitó que se revisara la de-terminación administrativa. Señaló que DACo actuó en contravención del Reglamento de Procedimientos Adminis-trativos, al no otorgarle cinco días laborables para que éste solicitara la transferencia de la vista. Argumentó, además, que con el cierre y archivo de la querella administrativa, DACo dejó sin efecto la Sentencia emitida por el Tribunal de Apelaciones notificada el 28 de junio de 2012.
A pesar de lo anterior, el foro apelativo intermedio emi-tió una Sentencia notificada el 19 de diciembre de 2014, mediante la cual confirmó la actuación administrativa. Ra-zonó que el término de cinco días dispuesto en el Regla-mento no opera a favor del peticionario, sino que está con-cebido para evitar la dilación innecesaria de los procedimientos. Por lo tanto, “[n]o es el DACo, quien debe conceder el término de 5 días para que la parte solicite la transferencia, sino que la regla le impone a la parte con interés el término mínimo de 5 días para presentar esta solicitud”. Sentencia del Tribunal de Apelaciones, Apén-dice, pág. 15. De acuerdo con esto, el tribunal concluyó que la vista fue debidamente citada y el peticionario incumplió con su responsabilidad de solicitar la transferencia. Ade-más, determinó que no hubo prueba contundente del es-tado de salud del peticionario que justificara su incomparecencia. Por ende, concluyó que DACo actuó en sus facultades al ordenar el cierre y archivo de la querella. Asimismo, determinó que esta actuación no tuvo el efecto de invalidar el dictamen que había sido emitido por ese foro. Por el contrario, esbozó que el peticionario todavía tenía disponible el procedimiento judicial de ejecución de orden administrativa. El foro apelativo intermedio se rati-*452ficó en su dictamen mediante Resolución notificada el 24 de febrero de 2015, en la cual declaró “no ha lugar” la re-consideración presentada por el peticionario.
Inconforme, el señor Quintero Betancourt recurrió ante este Tribunal mediante recurso de certiorari y nos solicitó que revoquemos la resolución impugnada y ordenemos que el DACo asigne una nueva fecha para celebrar la vista de orden para mostrar causa. En esencia, además de lo que hemos descrito, argumentó que cuando la Asamblea Legis-lativa creó a DACo tuvo como propósito proveer un foro para que los ciudadanos pudieran presentar sus controver-sias y obtener una solución justa, rápida y económica. Por lo tanto, con la determinación de cierre y archivo de su querella, el foro administrativo no estaba actuando con-forme a los propósitos para los cuales fue creado.
Atendidos los planteamientos del peticionario, el 29 de mayo de 2015 emitimos una Resolución en la que le orde-namos a la parte recurrida que mostrara causa por la cual el recurso presentado por el señor Quintero Betancourt no debía ser expedido. Acorde con nuestra petición, el 22 de julio de 2014 ésta presentó un escrito intitulado En cum-plimiento de orden y solicitando se declare sin lugar el cer-tiorari del peticionario.
Así las cosas, con el beneficio de la comparecencia de ambas partes expedimos el auto de certiorari y procede dis-poner de la controversia.
I — i HH
A. Desde la creación de las agencias administrativas, se ha reconocido que para poder desempeñar adecuada-mente las funciones que le fueron delegadas, es necesario que éstas puedan ejercer poderes de adjudicación. D. Fer-nández Quiñones, Derecho administrativo y Ley de Proce-dimiento Administrativo Uniforme, 3ra ed., Colombia, Ed. Forum, 2013, pág. 71. Véanse, además: López Vives v. Poli-*453cía de P.R., 118 DPR 219, 230 (1987); Hernández Denton v. Quiñones Desdier, 102 DPR 218, 223 (1974). Cónsono con lo anterior, el tercer capítulo de la Ley Núm. 170 de 12 de agosto de 1988 (Ley Núm. 170-1988), según enmendada, co-nocida como la Ley de Procedimiento Administrativo Uni-forme, 3 LPRA sec. 2151-2170a, establece los derechos y los procesos que las agencias administrativas están llamadas a garantizar durante estos procedimientos adjudicativos.
En armonía con estos postulados y que la Ley Núm. 5 de 23 de abril de 1973, según enmendada, conocida como la Ley Orgánica del Departamento de Asuntos del Consumi-dor, 3 LPRA see. 341 et seq., le otorgó amplios poderes para “atender, investigar y resolver las querellas presentadas por los consumidores de bienes y servicios adquiridos o recibidos del sector privado de la economía” (énfasis suprimido), Rodríguez v. Guacoso Auto, 166 DPR 433, 438 (2005), el DACo divulgó el Reglamento de Procedimientos Adjudicativos, Re-glamento Núm. 8034, Departamento de Estado, 13 de junio de 2011 (Reglamento Núm. 8034).(2) Éste tiene como propó-sito proveer un procedimiento uniforme para la solución de las querellas presentadas ante la agencia. Ello, porque al igual que la vasta mayoría de las agencias administrativas, el DACo tiene como fin atender los asuntos que le fueron delegados de una forma justa, práctica y flexible, sin adop-tar el “rigorismo procesal que generalmente ha caracteri-zado a los tribunales tradicionales”. Pérez Ríos v. Hull Dobbs, 107 DPR 834, 840 (1978).
B. Pertinente a la controversia de autos, la Regla 30 del Reglamento Núm. 8034 establece los procedimientos a seguir en la etapa de cumplimiento y ejecución de las ór-denes y resoluciones de la agencia administrativa. En particular, la Regla 30.2 establece que:
*454Dentro de los treinta (30) días siguientes a la certificación de notificación de la resolución, el querellante deberá informar si el querellado ha incumplido. De no hacerlo, se entenderá que el querellado ha cumplido y se procederá al cierre y archivo del caso. (Énfasis suplido). Regla 30.2, Reglamento Núm. 8034.
A partir de esta disposición, podemos concluir que el querellante deberá ser proactivo en mantener informada a la agencia en torno al cumplimiento del querellado con las determinaciones administrativas. No obstante, es impor-tante resaltar que el reglamento relaciona el cierre y ar-chivo del caso con el cumplimiento de las órdenes o resolu-ciones, no con una sanción por incumplimiento de las partes en cuestión.
Por otra parte, esta regla también provee remedios adi-cionales que la agencia puede emplear para asegurar el cumplimiento de sus determinaciones. Específicamente, es-tablece un procedimiento para que el órgano administrativo pueda imponerle una multa al querellado que está en incumplimiento. Según la Regla 30.4 del referido Regla-mento Núm. 8034, la parte en incumplimiento deberá ser citada a una vista mediante una orden para mostrar causa por la que no procede la imposición de la sanción monetaria. En la citación, se deberá especificar que la imposición de la multa no releva el cumplimiento de la resolución en inobservancia. Regla 30.4 del Reglamento Núm. 8034.
Por lo tanto, uno de los mecanismos contemplados en la reglamentación de procedimientos adjudicativos de DACo es la imposición de multas administrativas a la parte quere-llada en incumplimiento. Sin embargo, para que esto pro-ceda es necesario que se celebre una vista administrativa.(3) Al respecto, la propia Regla 20.2 del Reglamento Núm. 8034, le impone la obligación a DACo de fijar y notificar la *455fecha para la vista con al menos 15 días de antelación a ésta. Ello, a menos que las partes pacten otra fecha con la anuencia del juez u oficial administrativo que esté rigiendo los procedimientos.
Además de esta exigencia en el término de notificación, esta disposición reglamentaria también establece que:
[...] Se le apercibirá al querellante que si no comparece a la vista, el Departamento podrá ordenar la desestimación y ar-chivo de la querella por abandono. Si el querellado no compa-rece se podrán eliminar sus alegaciones. El Departamento po-drá también condenar al pago de honorarios de abogado o dictar cualquier otra orden que en Derecho proceda. Regla 20.2 del Reglamento Núm. 8034, pág. 23.
Es decir, además de notificar en el término reglamenta-rio, DACo también debe incluir los apercibimientos en cuanto a lo que se expone cada parte de no comparecer. En este inciso reglamentario también se establece el carácter público de la vista y que las partes podrán presentar toda aquella evidencia documental y testifical pertinente.
Estas disposiciones son cónsonas con la See. 3.9 de la Ley Núm. 170-1988 (3 LPRA see. 2159), la cual contempla los requisitos que tiene que observar una agencia adminis-trativa al momento de emitir la notificación de una vista. En términos generales, ésta también establece que la fe-cha, la hora y el lugar de la vista deberán ser notificados con no menos de 15 días de anticipación a su celebración. Este periodo podrá ser acortado si la agencia notifica y fun-damenta una causa justificada para ello. Id.
De esta forma, en aquellos casos en los que se intente acortar este periodo debe guiar el principio de la razonabilidad. Es decir, “no puede recurrirse a una regla mecánica y es menester examinar caso por caso la cuestión de si se redujo el periodo, de manera tal que no lesione los derechos de las partes.” Fernández Quiñones, op. cit., pág. 187. Ello, debido a que este término responde a las garan-*456tías mínimas que las agencias están llamadas a observar como corolario del principio fundamental de debido proceso de ley.
Por lo tanto, este Tribunal ha sido enfático en reconocer que aunque este término es de cumplimiento estricto, “las agencias administrativas tienen que observarlo y los tribu-nales tienen que hacerlo valer”. (Citas omitidas). Gutiérrez Vázquez v. Hernández y otros, 172 DPR 232, 246 (2007). En aras de asegurar la celebración de un procedimiento justo y equitativo, la agencia administrativa debe otorgar una notificación adecuada y oportuna para que la parte pueda prepararse para su comparecencia. Almonte et al. v. Brito, 156 DPR 475, 483 (2002). Véanse, además: Álamo Romero v. Adm. de Corrección, 175 DPR 314, 329 (2009); Depto. Rec. v. Asoc. Rec. Round Hill, 149 DPR 91, 98-99 (1999).
C. No obstante, la fecha dispuesta por la agencia ad-ministrativa para la celebración de la vista no es inmuta-ble, sino que una parte puede solicitar su transferencia y suspensión. Ahora bien, para esto la parte solicitante tiene que cumplir con unos requisitos particulares. Específica-mente, la Regla 21 del Reglamento Núm. 8034, establece que este requerimiento deberá ser presentado “(1) inme-diatamente que se conozca los fundamentos para la misma; y (2) con no menos de cinco (5) días laborables de anticipación a la fecha señalada para la vista, a menos que se trate de eventos no previsibles o fuera del control de la parte solicitante”. (Énfasis suplido). Regla 21.1 del Regla-mento Núm. 8034, pág. 25. Nótese que este término tam-bién es cónsono con la Sec. 3.12 de la Ley Núm. 170-1988 (3 LPRA see. 2162), donde se establece que no procederá la suspensión de una vista a menos que una parte presente una solicitud en la que justifique por escrito y con cinco días de antelación, los motivos de su requerimiento.
Al respecto, en Gutiérrez Vázquez v. Hernández y otros, supra, este Tribunal expresó que como “D.A.Co tuvo ante su consideración una solicitud de suspensión que incum-*457plió los requisitos estatutarios y reglamentarios para su presentación [...] entendemos que esta solicitud no debió siquiera ser considerada por la Juez Administrativa que atendía la querella presentada [...]”. Id., pág. 252. Así, este Tribunal concluyó que la solicitud de suspensión de la vista administrativa no debió ser considerada por DACo, debido a que no cumplió con los términos legislativos y reglamen-tarios requeridos. En torno a este particular, el profesor Demetrio Fernández Quiñones hizo las expresiones que in-cluimos a continuación:
La decisión es clara respecto al momento en que procede presentar una moción de aplazamiento. De no cumplirse con el mandato de la disposición legal que requiere para su presen-tación que se haga cinco días antes de la fecha señalada para la audiencia, es fácil concluir que se decretará no ha lugar. Existen situaciones imprevisibles que son propias de la exis-tencia y de la vida que necesariamente tienen que ser consi-deradas como fundamentos válidos para solicitar un aplazamiento. El sistema no puede funcionar de espaldas al acontecer de la realidad. Precisa, sin embargo, resaltar que pueden darse situaciones que su evolución se inicia antes de comenzar a decursar el periodo de cinco días y le imponen a un hombre prudente anticiparlas para evitar causarle daño al procedimiento [...] Todo lo indicado apunta a que las partes y las agencias también están obligadas a estar atentas al desen-volvimiento de los eventos y circunstancias que pueden incidir sobre si el señalamiento de la audiencia ha de prevalecer. (Én-fasis suplido). Fernández Quiñones, op. cit., pág. 193.
Como vemos, la presentación de una moción de transfe-rencia o suspensión de vista no puede ser considerada au-tomáticamente, sino que deberá ser evaluada caso a caso utilizando el criterio rector de la razonabilidad.
Cónsono con lo anterior, además de cumplir con las exi-gencias descritas, el Reglamento Núm. 8034 también esta-blece que la parte solicitante deberá cancelar los cargos correspondientes y asegurarse de que su solicitud esté de-bidamente fundamentada. Es decir, que “acredite las razo-nes para la misma y expres[e] tres (3) fechas alternas den-tro de los quince (15) días siguientes a partir de la fecha *458señalada para la vista”. Regla 21.3, Reglamento Núm. 8034, pág. 26. Acto seguido, la precitada regla establece que “el Funcionario que presida la vista podrá imponer sanciones a tenor con la Regla 23 de este Reglamento cuando no se cumpla con el procedimiento establecido en esta regla o se utilice con el motivo [de] dilatar los procedimientos”. Id.
Particularmente, la mencionada Regla 23 establece:
Regla 23-Sanciones.
Cuando una Parte dejare de cumplir con un procedimiento establecido en este reglamento, o una orden del Secretario, el Funcionario, Secretario o Panel de Jueces que presida la vista administrativa podrá a iniciativa propia o a instancia de parte imponer una sanción económica a favor del Departamento o de cualquier parte, que no excederá de doscientos (200) dólares por cada imposición separada a la parte o a su abogado, si este último es responsable del incumplimiento. Si la parte sancio-nada incumple con el pago de la sanción se podrá ordenar la desestimación de su querella si es el querellante o eliminar sus alegaciones si es el querellado. (Énfasis omitido). Regla 23 del Reglamento Núm. 8034, pág. 27.
De lo anterior podemos colegir que la disposición regla-mentaria contempla la imposición de una sanción econó-mica de $200 a aquella parte que no cumpla con el regla-mento o con una orden del funcionario que preside los procedimientos administrativos. Esto guarda armonía con la Sec. 3.21 de la Ley Núm. 170-1988 (3 LPRA sec. 2170a), en la que el legislador concibió la imposición de sanciones económicas en aquellas circunstancias en las cuales una parte no cumple con sus órdenes. Más aún, estableció que en aquellos casos en los que la sanción económica no pro-penda al cumplimiento, se podrá ordenar la desestimación del caso o la eliminación de alegaciones dependiendo de cuál sea la parte en incumplimiento. De igual forma, la referida sección autoriza la imposición de costas y honora-rios de abogado. íd.
Por otra parte, el reglamento bajo análisis también in-dica que DACo podrá acudir al tribunal para solicitar que *459su resolución sea puesta en vigor. Regla 30.3, Reglamento Núm. 8034. Al respecto, este Tribunal ha sido enfático en establecer que esta facultad es potestativa, no exclusiva, de DACo. Es decir, cuando el trámite administrativo cul-minó y hay una resolución que advino final y firme, la parte beneficiada por la determinación no está impedida de acudir al foro judicial para solicitar el cumplimiento y eje-cución del dictamen. Ortíz Matías et al. v. Mora Development, 187 DPR 649, 658 (2013).
D. A la luz de lo anterior, es menester recordar que la intervención judicial en la revisión de las determinaciones administrativas se circunscribe a establecer si la actuación de la agencia es arbitraria, ilegal o irrazonable. Véanse: JP, Plaza Santa Isabel v. Cordero Badillo, 177 DPR 177, 187 (2009); O.E.G. v. Rodríguez, 159 DPR 98, 119 (2003). Es al foro judicial a quien le corresponde examinar que las actuaciones de las agencias estén dentro de los poderes que le fueron delegados y son compatibles con la política pú-blica que las origina. Asoc. Fcias v. Caribe Specialty et al. II, 179 DPR 923, 941-942 (2010).
A partir de estas delimitaciones, es norma reiterada que los tribunales revisores le deberán otorgar deferencia a los dictámenes de las agencias administrativas. Ello, debido a que estas decisiones gozan de una presunción de regulari-dad y corrección. Véanse: Torres Santiago v. Depto. Justicia, 181 DPR 969, 1002-1003 (2011); P.C.M.E. v. J.C.A., 166 DPR 599, 616 (2005). En consecuencia, la revisión judicial está suscrita a los contornos de: (1) la concesión del remedio adecuado; (2) si las determinaciones de hecho es-tán sustentadas en la evidencia sustancial que emana de la totalidad del expediente, y (3) una revisión completa de la corrección de las conclusiones de derecho que fueron adoptadas. See. 4.5 de la Ley Núm. 170-1988 (3 LPRA see. 2175). Véanse, además: Pagán Santiago et al. v. ASR, 185 DPR 341, 358 (2010); Mun. de San Juan v. J.C.A., 149 DPR 263, 279-280 (1999).
*460Así las cosas, y a partir de los principios de justiciabili-dad y del marco doctrinario que he expuesto, corresponde resolver la controversia del caso de autos.
f — I I — l I
Según los hechos formulados, el 25 de octubre de 2011, DACo emitió un dictamen en reconsideración en el que or-denó que el recurrido entregara el automóvil en las mis-mas condiciones en que lo recibió y asumiera el costo de los daños por el vandalismo que sufrió el automóvil del señor Quintero Betancourt mientras estuvo en las instalaciones de El Túnel Auto Services. Asimismo, ordenó que el peti-cionario procediera a remover el automóvil del lugar.
Además de recurrir al foro apelativo intermedio para que dejara sin efecto la reconsideración de la agencia ad-ministrativa, el 19 de noviembre de 2011, el peticionario presentó ante DACo una moción en la que denunció el in-cumplimiento con la resolución administrativa y solicitó que este foro ejerciera contra “la parte querellada las leyes que aplican en estos casos y de continuar temeraria y con-tumaz procese según la ley y el reglamento en DACO”. “Segunda” Moción Urgente Informativa, Apéndice, pág. 107.
Además de la presentación de esta moción, luego de que la Resolución en controversia fuera final y firme, el señor Quintero Betancourt continuó siendo proactivo en el re-clamo del cumplimiento con la Resolución de DACo. En consecuencia, no cabe duda de que el peticionario ha sido muy diligente durante el procedimiento de ejecución y cumplió con la Regla 30.2 del Reglamento Núm. 8034 del DACo, en tanto exige que en el término de treinta días el querellante informe si se cumplió con la determinación de la agencia administrativa. Según expuse, esto es necesario para que la agencia no interprete que el querellado cum-*461plió con la orden administrativa y proceda a ordenar el cierre y archivo del caso.
Empero, a pesar del interés y la responsabilidad desple-gada por el peticionario, DACo actuó irrazonablemente al ordenar, sin más, el cierre y archivo del caso por la mera incomparecencia de éste a la vista de la orden para mos-trar causa pautada para el 14 de julio de 2014. Ello tuvo lugar aun cuando el señor Quintero Betancourt presentó una moción en la cual notificó que estaría fuera de Puerto Rico durante las fechas que concurrieron con la notifica-ción de la citación y a pesar del sinnúmero de diligencias desplegadas para que se hiciera cumplir el fallo a su favor.
De los documentos que obran en el expediente, se des-prende que el 12 de junio de 2014, el señor Quintero Betan-court presentó ante DACo una moción en la que informó que estaría fuera de Puerto Rico desde el jueves, 19 de junio hasta el miércoles, 9 de julio de 2014. A pesar de esto, la agencia emitió el 19 de junio de 2014 la citación de la vista que habría de celebrarse el 14 de julio de 2014. Es decir, el mismo día en que el peticionario informó que saldría de viaje. Ciertamente, aunque esto cumple con las exigencias legislativas y reglamentarias que exigen que la citación de la vista sea notificada con quince días de antelación socavó otros derechos del señor Quintero Betancourt.
Ello, pues de esta notificación no se desprendía un aper-cibimiento en cuanto a la sanción a la que se exponía el peticionario de no comparecer a la vista solicitada por él: el cierre y archivo administrativo de su reclamo. En este sen-tido, cabe puntualizar que de la notificación y citación de la vista para dilucidar la orden de mostrar causa, no se des-prendía un apercibimiento en cuanto a las consecuencias a las que el señor Quintero Betancourt se expondría de no comparecer a la vista. Ello, a pesar de que este Tribunal ha sido enfático al establecer que el debido proceso de ley ga-rantiza a “las personas cuyos derechos pudieran verse transgredidos una mayor oportunidad de determinar si *462ejercen o no los remedios que le han sido concedidos por ley. De esta manera se obtiene un equilibrio justo entre los derechos de todas las partes, y se obtiene un ordenado sis-tema de revisión judicial”. Asoc. Vec. Altamesa Este v. Mun. San Juan, 140 DPR 24, 34 (1996). Es decir, es necesario que la parte conozca la sanción a la que se expone de ésta incumplir con lo ordenado.
En este caso, esto cobra mayor relevancia en tanto la propia Regla 20.2 del discutido Reglamento Núm. 8034, exige que DACo notifique la citación de la vista con quince días de anticipación y aperciba que la incomparecencia de la parte puede acarrear el archivo de la querella por abandono. Razón por la cual debemos concluir que aunque DACo notificó la citación de la vista en el término estable-cido de quince días, no incluyó los apercibimientos pertinentes. DACo actuó en contravención de su propio re-glamento y de las normas procesales básicas que rigen nuestro ordenamiento jurídico.
Por otra parte, la notificación expedida por DACo tam-bién incidió con el término reglamentario del cual la parte es acreedora para poder solicitar la transferencia o suspen-sión de una vista administrativa. Al peticionario le asiste la razón cuando alega que como la agencia tenía conoci-miento del día en que él regresaría a Puerto Rico, con la fecha pautada le coartó su derecho para solicitar adecua-damente la suspensión o transferencia de la vista según exige la Sec. 3.12 de la Ley Núm. 170-1988, supra, y la Regla 21 del Reglamento Núm. 8034. Veamos.
A pesar del carácter directivo del término para solicitar transferencia o suspensión de una vista administrativa, (4) este Tribunal ha sido muy enfático en su cumplimiento. Tanto es así que, según discutimos, en Gutiérrez Vázquez v. Hernández y otros, supra, se concluyó que DACo no tenía *463que considerar una solicitud de transferencia que le fue presentada el mismo día de la vista administrativa porque ésta no había cumplido con los términos reglamentarios.
Por consiguiente, no puedo avalar el razonamiento aco-gido por el foro apelativo intermedio en cuanto a este término. Particularmente, cuando consignó que
[...] la regla no opera a favor del peticionario, sino a favor de evitar la dilación innecesaria de los procedimientos. No es el DACo quien debe conceder el término de 5 días para que la parte solicite la transferencia, sino que la regla le impone a la parte con interés el término mínimo de 5 días para presentar esta solicitud. Sentencia del Tribunal de Apelaciones, Apén-dice, pág. 15.
Si bien es cierto que la referida regla le impone un requi-sito a las partes, el mero hecho de que el término no está impuesto directamente al órgano administrativo no implica que la agencia no está obligada, por éste. Aunque éste pre-tende evitar la dilación innecesaria de los procedimientos, no se puede convertir en un obstáculo para que los reclamos de las partes puedan ser atendidos adecuadamente. En otras palabras, sería absurdo concluir que como el término es un requerimiento a las partes, DACo no está obligado y puede actuar en contravención a éste logrando así menosca-bar el derecho de una parte a solicitar la transferencia de una vista conforme impone su propio Reglamento.
Precisamente esto fue lo que ocurrió en el caso de autos. Desde el 12 de junio de 2014, la agencia administrativa conocía que el señor Quintero Betancourt estaría fuera de Puerto Rico hasta el 9 de julio de 2014.(5) No obstante, emitió la orden para mostrar causa el 19 de junio de 2014. *464Es decir, el mismo día en que el señor Quintero Betancourt anunció que viajaría fuera de Puerto Rico. En consecuen-cia, la fecha pautada para la vista le imposibilitaba cum-plir con los requisitos necesarios para solicitar su transfe-rencia o suspensión. Si tomamos como punto de partida la fecha cuando el peticionario informó que regresaría a Puerto Rico, el miércoles 9 de julio de 2014, solamente le quedaban dos días laborables para poder solicitar la trans-ferencia de la vista pautada para el 14 de julio de 2014. Ello, en contravención con el reglamento, el cual exige que el requerimiento se haga con “no menos de cinco (5) días laborables de anticipación a la fecha señalada para la vista”. Regla 21.1 del Reglamento Núm. 8034, pág. 25. Por lo tanto, al señalar la vista administrativa para una fecha en la que conocía que el peticionario se vería impedido de solicitar su suspensión o transferencia, me veo obligado a concluir que DACo coartó uno de los derechos principales que le asisten a una parte durante un procedimiento adjudicativo.(6)
De igual forma, no puedo tomar livianamente que el pro-pio Reglamento de DACo contempla la imposición de sancio-nes menos severas ante el incumplimiento con el regla-mento o una orden del funcionario administrativo. Por lo tanto, me parece desacertado el que ese organismo perdiera de perspectiva la diligencia del señor Quintero Betancourt para que se cumpliera con la orden emitida a su favor.
Del expediente se desprende que desde 2010, fecha en que el peticionario incoó su reclamo ante la agencia admi-nistrativa, éste ha sido muy diligente y responsable con el cumplimiento de los postulados legislativos y reglamenta-*465nos que rigen los procedimientos adjudicativos ante DACo. En consecuencia, reconozco que si bien el peticionario puede recurrir al Tribunal de Primera Instancia para soli-citar el cumplimiento de la Resolución de 25 de octubre de 2011 a pesar del cierre y archivo de la querella en la agen-cia administrativa, ello no propende a la flexibilidad y eco-nomía procesal que se buscaba al otorgarles poderes de adjudicación a los organismos administrativos.(7)
Por consiguiente, me veo obligado a concluir que DACo actuó arbitraria, caprichosa e irrazonablemente al ordenar el cierre y archivo de los procedimientos de ejecución de la Resolución de 25 de octubre de 2011. Máxime, cuando la incomparecencia del señor Quintero Betancourt fue la con-secuencia de una citación defectuosa en tanto no se aperci-bió de las sanciones que acarrearía su incomparecencia, no se impusieron sanciones progresivas menos severas y de que se le coartara su derecho a solicitar la transferencia o suspensión de la vista administrativa. Ello, en clara contra-vención de los estatutos y disposiciones que rigen a DACo.
I — I <¡
Por los fundamentos expuestos, estoy conforme con la de-cisión de la mayoría de este Tribunal de expedir el auto, revocar la Sentencia emitida por el Tribunal de Apelaciones y devolver el caso para que el Departamento de Asuntos del Consumidor renotifique la citación de vista administrativa y continúe con los procedimientos de cumplimiento y ejecu-ción de su resolución administrativa.

 Del expediente surge que el peticionario recurrió a DACo para solicitar el cumplimiento con la Resolución en controversia en innumerables ocasiones, a saber: Moción urgente informativa de 10 de noviembre de 2011; “Segunda” Moción urgente informativa de 21 de noviembre de 2011; Moción en cumplimiento de Orden de 22 de diciembre de 2011; Moción solicitando se incluya el presente documento en la vista del 13 de enero de 2011 de 30 de enero de 2012; Moción solicitando investigación y deter-minación de DACO del balance consignada de 9 de marzo de 2012; Moción de segui-miento a solicitud de investigación y solicitud de nueva orden de entrega de automóvil *449de 7 de mayo de 2012; Segunda moción de seguimiento y comentarios a documento de alegado en oposición a la parte recurrida sometido a DACO de 25 de junio de 2012; Moción para que se dé cumplimiento de Orden de 30 de agosto de 2012; Moción de seguimiento para que se dé cumplimiento de Sentencia de 2 de octubre de 2012; Moción informativa de 15 de febrero de 2013; Moción informativa, proveer copia de documen-tos y solicitud se reseñale vista para mostrar causa de 7 de octubre de 2013; Moción solicitando determinación por DACO de 17 de enero de 2014; Moción Seguimiento de 18 de febrero de 2014; Carta al Secretario del Departamento de Asuntos del Consumi-dor del 31 de febrero de 2014 y 16 de abril de 2014, entre otras mociones similares.


 Según el propósito enunciado en el Art. 3 de la Ley Núm. 5 de 23 de abril de 1973, conocida como la Ley Orgánica del Departamento de Asuntos del Consumidor, 3 LPRA sec. 341b, DACo es un organismo gubernamental creado para vindicar los de-rechos del consumidor, así como para fiscalizar el control de los precios sobre los artí-culos de uso y consumo, entre otros propósitos similares.


 El inciso (cc) de la Regla 4 del Reglamento de Procedimientos Adjudicativos, Reglamento Núm. 8034, Departamento de Estado, 13 de junio de 2011 (Reglamento Núm. 8034) define una vista administrativa como un “[plroceso o audiencia mediante el cual se concede la oportunidad a las partes de comparecer, por derecho propio o por su representante, y presentar alegaciones o defensas a una reclamación o a la impo-sición de una multa”.


 Sobre el carácter directivo de los términos que rigen los procedimientos ad-judicativos, véase Lab. Inst. Med. Ava. v. Lab. C. Borinquen, 149 DPR 121, 136 (1999).


 Es pertinente señalar que según alegado por el peticionario, y se desprende del expediente ante nuestra consideración, en ocasiones anteriores el señor Quintero Betancourt había notificado mediante moción a DACo que estaría fuera de Puerto Rico y no se había hecho ningún señalamiento durante ese tiempo. Véase, por ejem-plo, Moción Informativa, Apéndice, pág. 179.


 Es pertinente recordar que en la Moción de reconsideración presentada por el señor Quintero Betancourt para solicitar que la agencia administrativa dejara sin efecto el cierre y archivo de su caso, éste evidenció que su regreso no ocurrió hasta el mismo día en que la vista estaba pautada, es decir, el 14 de julio de 2014. Fecha en la cual alega acudió a la Oficina Regional de San Juan de DACo, pero no pudo contactar a la Juez Administrativa y simplemente le indicaron que la determinación le sería informada mediante correo. A pesar que el peticionario evidenció esta infor-mación en la reconsideración presentada, DACo se sostuvo en su determinación.


 De la Moción Informativa de Vista por DACO 6 de mayo de 2013, presentada por el señor Quintero Betancourt ante DACo el 14 de mayo de 2013, se desprende que éste presentó un reclamo ante el Tribunal de Primera Instancia de San Juan utilizando la Resolución emitida por la agencia administrativa del 25 de octubre de 2011. Sin embargo, según expuesto en la referida moción, el foro judicial remitió el reclamo al foro administrativo.